DETAILED ACTION
This office action is in response to communication filed on March 2, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 2, 2022 has been entered.
 
Response to Amendment
Amendments filed on March 2, 2022 have been entered. 
Claims 1, 9, 11, 13-14 and 18-20 have been amended.
Claims 2, 6-7, 12 and 16-17 remain cancelled.
Claims 5 and 15 have been cancelled.
Claims 1, 3-4, 8-11, 13-14 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6-7), filed on 03/02/2022, with respect to the rejection of claims 1, 3-4, 8-11, 13-14 and 18-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Examiner’s Note
Claims 1, 3-4, 8-11, 13-14 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-4, 8-10, 13-14 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 8-11, 13-14 and 18-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwoegler (US 20010030624 A1, cited by previous examiner), hereinafter ‘Schwoegler’, in view of Rose (US 7542852 B1, IDS record), hereinafter ‘Rose’, and in further view of Anderson (US 20070282560 A1), hereinafter ‘Anderson’.
Regarding claim 1. (Currently Amended) 
Schwoegler discloses:
A method (Fig. 5, [0019]: a method for providing individualized, location specific weather forecasts is presented), comprising steps of:
receiving weather data (Fig. 5, item 100, [0064]: weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate gridded weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receiving a user request for weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]), which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
determining if updated sensor data is available for local grid points located proximate the location of interest (Fig. 5, item 100, [0059], [0064], [0114]: alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, updating latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0114])); 
performing a forward error correction for the gridded forecast for the local grid points based on the updated sensor data and the gridded forecast (Fig. 5, item 102, [0059], [0064], [0067]: when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generating location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and 
providing the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:
the received weather data is a gridded forecast; 
generating location specific weather information using spatial interpolation of the local grid points;
refining the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a measurement at a previous time and a forecast at a future time later than the time of interest; and 


Regarding the received weather data is a gridded forecast; and generating location specific weather information using spatial interpolation of the local grid points, Rose teaches:
“According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial weather data and forecast information. The weather data and forecast information may further include one or more of: observations of actual meteorological conditions from a network of observation platforms; periodic forecasts of meteorological conditions, weather parameters, and forecast quantities; predicted radar images of reflectivity and precipitation type; lightning density forecasts; and forecast grids of meteorological quantities” (col. 3, line 63 – col. 4, line 7: a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 5, lines 63-64)); and
“According to another embodiment of the invention, a method for deriving very short-term weather forecasts at a predetermined location is provided. The method includes receiving very short-term weather forecast data inputs. Next, the method estimates first very short-term meteorological quantities at the predetermined location from the very short-term weather forecast data inputs. This estimate may be adjusting by interpolating corrections in accordance with weather conditions at nearest neighbors to the predetermined location” (col. 5, lines 45-54: weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while reducing the amount of computational cost performed by the system when implementing a consistent data format, as well as to improve accuracy of the forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding refining the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a measurement at a previous time and a forecast at a future time later than the time of interest; and providing the refined location specific weather information to the mobile device, Anderson teaches:
	“The present invention provides systems and methods for integrating position reports from mobile assets with real time environmental data aggregated from various
sources to build and continually update, in real time, an amalgamated database that contains position information and collocated environmental parameters. The amalgamated database may be queried, and the extracted information may be processed for analysis and displayed or reported to a user” ([0012]: position reports of mobile assets are combined with real time environmental data for displaying purposes (see also [0013] regarding position reports for tracking mobile individuals);

longitude-time) interpolation to extract the environmental parameters associated with the position report. As with point measurements, gridded data may be associated with preset
range thresholds for location and time, and environmental data is extracted from Environmental Data Aggregator 120 only if the environmental data are within these preset range thresholds” ([0077]: gridded environmental data is time interpolated to extract environmental parameters associated with a position report, the position report containing date and time of positions of mobile assets (see [0019]; see also [0078] regarding NAM model gridded data fields being interpolated to the time and location included in the position report – analogous to refined location specific weather information)).
	“Position reports and collocated environmental data can be made available to users on the Internet via Web Server 170 and Web Site 180 using common HTTP proto
cols and web server technologies” ([0088]: combined position reports and collocated environmental data is made available to users).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Anderson, to refine the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a measurement at a previous time and a forecast at a future time later than the time of interest; and to provide the refined location specific weather information to the mobile device, in order to provide users with a more complete picture of the 

Regarding claim 3. (Previously presented) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of including topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts for different types of users. In some cases, the weather data would be processed and immediately sent to user 804 with geographically precise (localized to the user) correlation. For instance, a remote request from a user for a forecast may be answered with a National Weather Service forecast for the user’s city or country location. In other cases, additional computing would yield site specific current and projected tracks of a particular weather parameter. For instance, a user’s request for more specific information may produce a return message detailing current Doppler radar imagery, its projected motion and time of arrival at the user’s location. The resolution, in terms of location, may be on the order of less than 0.5 miles. Such radar and cloud depictions may be integrated with basic mapping features conducive to user orientation. They may include roadway, topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to include topographical data when performing the spatial interpolation, in order to integrate basic mapping features conducive to user orientation, while providing accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 4. (Previously presented) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of including climate data when performing the spatial interpolation.
  
However, Schwoegler further teaches:
“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to include climate data when performing the spatial interpolation, in order to provide accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 8. (Previously presented) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 9. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is selected by a user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 10. (Original) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
the step of receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Regarding claim 11. (Currently Amended) 
Schwoegler discloses:
A forecasting system (Fig. 3 – “weather forecasting system”) including a processing system (Fig. 3, item 50 – “forecasting subsystem”, [0014]: a system for providing individualized, location specific weather forecasts is presented) configured to: 
receive weather data (Fig. 5, item 100, [0064]: weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate gridded weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receive a user request for weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]) which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, update latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0114])); 
perform a forward error correction for the gridded forecast for the local grid points based on the updated sensor data and the gridded forecast (Fig. 5, item 102, [0059], [0064], [0067]: when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generate location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and
provide the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:

generate location specific weather information using spatial interpolation of the local grid points;
refine the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a  measurement at a previous time and a forecast at a future time later than the time of interest; and 
provide the refined location specific weather information to the mobile device.

Regarding the received weather data is a gridded forecast; and generate location specific weather information using spatial interpolation of the local grid points, Rose teaches:
“According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial weather data and forecast information. The weather data and forecast information may further include one or more of: observations of actual meteorological conditions from a network of observation platforms; periodic forecasts of meteorological conditions, weather parameters, and forecast quantities; predicted radar images of reflectivity and precipitation type; lightning density forecasts; and forecast grids of meteorological quantities” (col. 3, line 63 – col. 4, line 7: a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 5, lines 63-64)); and
weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while reducing the amount of computational cost performed by the system when implementing a consistent data format, as well as to improve accuracy of the forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding refine the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a  measurement at a previous time and a forecast at a future time later than the time of interest; and provide the refined location specific weather information to the mobile device, Anderson teaches:

sources to build and continually update, in real time, an amalgamated database that contains position information and collocated environmental parameters. The amalgamated database may be queried, and the extracted information may be processed for analysis and displayed or reported to a user” ([0012]: position reports of mobile assets are combined with real time environmental data for displaying purposes (see also [0013] regarding position reports for tracking mobile individuals);
	“If the environmental data is gridded data, the Data Collection and Integration Unit 130 performs a two-dimensional (latitude-longitude) or three dimensional (latitude
longitude-time) interpolation to extract the environmental parameters associated with the position report. As with point measurements, gridded data may be associated with preset
range thresholds for location and time, and environmental data is extracted from Environmental Data Aggregator 120 only if the environmental data are within these preset range thresholds” ([0077]: gridded environmental data is time interpolated to extract environmental parameters associated with a position report, the position report containing date and time of positions of mobile assets (see [0019]; see also [0078] regarding NAM model gridded data fields being interpolated to the time and location included in the position report – analogous to refined location specific weather information)).
	“Position reports and collocated environmental data can be made available to users on the Internet via Web Server 170 and Web Site 180 using common HTTP proto
combined position reports and collocated environmental data is made available to users).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Anderson, to refine the location specific weather information based on temporal interpolation for a time of interest, the time of interest falling within a time interval between a  measurement at a previous time and a forecast at a future time later than the time of interest; and to provide the refined location specific weather information to the mobile device, in order to provide users with a more complete picture of the environmental conditions encountered by the individual, as discussed by Anderson ([0003], [0013]).

Regarding claim 13. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system is further configured to include topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to configure the processing system to include topographical data when performing the spatial interpolation, in order to integrate basic mapping features conducive to user orientation, while providing accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 14. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 11 as described above.

the processing system is further configured to include climate data when performing the spatial interpolation.
  
However, Schwoegler further teaches:
“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is currently about one quarter of a mile in each direction from a specific location. Associated with each radar coverage area is the weather forecast data for the current precipitation, the precipitation history, and the precipitation forecast in distinct time intervals in the future as shown in FIG. 4. When a forecast request is received from request processor 82, the forecast products corresponding to the user's location are retrieved from the database 66. Sector processor 84 extracts the cell information for each forecast time and compares the data with other environmental factors such as, wind speed, temperature, land elevation, and previous cell information to determine the precipitation condition. This data is then formatted into a text and image message and sent back to request processor 82 for each forecast time” ([0057]: climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to configure the processing system to include climate data when performing the spatial interpolation, in order to provide accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 18. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 19. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is selected by a user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 20. (Currently Amended) 
Schwoegler in view of Rose and Anderson discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites across the United States” ([0114]: weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Anderson to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foust; Robert R., US 6240369 B1, Transmitting location-specific weather-related data to terminals within a plurality of regions
Reference discloses distributing weather information to terminals within different regions, the distribution incorporating interpolation techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/LINA M CORDERO/Primary Examiner, Art Unit 2857